

115 HR 5359 IH: 2020 Census Improving Data and Enhanced Accuracy Act
U.S. House of Representatives
2018-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5359IN THE HOUSE OF REPRESENTATIVESMarch 21, 2018Mrs. Carolyn B. Maloney of New York (for herself, Mr. Serrano, Ms. Meng, Mr. Espaillat, Mr. Soto, Ms. Eddie Bernice Johnson of Texas, Mr. Pascrell, and Mr. Courtney) introduced the following bill; which was referred to the Committee on Oversight and Government ReformA BILLTo amend title 13, United States Code, to require the Secretary of Commerce to provide advance notice to Congress before changing any questions on the decennial census, and for other purposes. 
1.Short title; findings 
(a)Short titleThis Act may be cited as the 2020 Census Improving Data and Enhanced Accuracy Act or the 2020 Census IDEA Act. (b)FindingsCongress finds the following: 
(1)The decennial census was embedded in article I of the Constitution of the United States by the founders of the United States to measure the progress of the country and help chart its future. (2)The 2020 decennial census will, for the decade to follow, shape the reapportionment of the House of Representatives and the drawing of thousands of State and local political jurisdictions. 
(3)Nearly $700,000,000,000 in Federal assistance to State and local communities every year is informed by the results of the decennial census. (4)The President and Congress seek to make the 2020 decennial census the most complete, accurate, and fair decennial census in the history of the United States. 
(5)The decennial census is the largest peacetime mobilization undertaken by the Federal Government. (6)Any late, untested changes to the operational design of the decennial census will introduce great risk to the success of, the accuracy of, and public cooperation with the decennial census. 
2.Limitations and requirements for the decennial censusSection 141 of title 13, United States Code, is amended— (1)in subsection (f)— 
(A)in paragraph (1), by adding and at the end; (B)in paragraph (2), by striking ; and and inserting a period; and 
(C)by striking paragraph (3); (2)by redesignating subsection (g) as subsection (h); 
(3)by inserting after subsection (f) the following:  (g)Limitations and requirements (1)Notice to Congress of operational design, subjects, types of information, and questionsIn the 2020 decennial census of population and each decennial census thereafter, the Secretary may not— 
(A)with respect to the census or any survey conducted in connection with the census, implement any major operational design that has not been researched, studied, and tested for a period of not less than 3 years before the date on which the applicable census occurs; or (B)include on the questionnaire for the census any subject, type of information, or question that was not submitted to Congress in accordance with subsection (f). 
(2)Biannual reports 
(A)Submission to CongressNot later than 90 days after the date of enactment of this subsection and biannually thereafter, the Secretary shall submit to Congress a report that— (i)describes each component of the operational plan for the subsequent decennial census of population; and 
(ii)includes a detailed statement on the status of all research, testing, and operations that are part of the Bureau's comprehensive plan for the decennial census. (B)Internet publicationOn the date on which the Secretary submits a report under subparagraph (A), the Secretary shall publish the report on the public Internet website of the Bureau. 
(C)GAO analysisBefore the date on which a decennial census occurs, the Comptroller General of the United States shall certify to Congress that the subjects, types of information, and questions to be included in the census have been adequately researched, studied, and tested to the same degree as in previous decennial censuses.; and (4)in subsection (h), as so redesignated, by inserting Definition.— before As used in. 
